United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 5, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-51204
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BURNIS ALLEN CARRIGAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          (W-02-CR-107-1)
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Burnis Carrigan was convicted by a jury of

being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1).    Carrigan argues on appeal that the evidence was

insufficient to support the verdict.

     In an insufficiency claim, we review the evidence to determine

whether any rational trier of fact could have found that it

establishes guilt beyond a reasonable doubt.   See United States v.

Burns, 162 F.3d 840, 847 (5th Cir. 1998).       In evaluating the

     *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sufficiency   of   the   evidence,   we   view   all   evidence   and   all

reasonable inferences drawn from it in the light most favorable to

the government.    See United States v. Gourley, 168 F.3d 165, 168-69

(5th Cir. 1999).     As Carrigan properly preserved this issue by

moving for a judgment of acquittal at the close of the government’s

case and at the close of all evidence, our review is plenary.           See

United States v. Izydore, 167 F.3d 213, 219 (5th Cir. 1999).

     Our review of the record convinces us that the testimony

introduced at trial was sufficient for the jury to find Carrigan

guilty beyond a reasonable doubt.         See Burns, 162 F.3d at 847.

Accordingly, the judgment of the trial court is

AFFIRMED.